In an action for judgment: (a) declaring that plaintiff is the lawful husband of the female defendant, that an Alabama decree of divorce purporting to dissolve the marriage between them is void and, that her purported subsequent marriage to the male defendant is void; and (b) awarding to the plaintiff custody of the child of the first marriage, the defendants appeal from an order of the Supreme Court, Nassau County, dated May 18, 1960, denying their motion to change the venue of the action from Nassau County to Westchester County. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.